Citation Nr: 1823165	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  07-09 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to a rating in excess of 10 percent for residuals of a left knee internal derangement with lateral instability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 1987.  He received the Army Service Ribbon, Army Good Conduct Medal and Overseas Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2012, a Travel Board hearing was held and the Veteran and his spouse testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In a March 2016 letter from the Board, the Veteran was notified that the VLJ who conducted the May 2012 hearing was unavailable and was also presented with an opportunity to request another hearing. The Veteran did not request a new hearing.

In May 2015, the Board granted the Veteran a separate 10 percent rating for left knee degenerative joint disease and denied an increased rating for residuals of left knee internal derangement with lateral instability.  The Veteran appealed the Board's denial of an increased rating for residuals of left knee internal derangement with lateral instability to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel.  The Court's order remanded the matter for action consistent with the terms of the JMPR.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's residuals of left knee internal derangement with lateral instability have been characterized by moderate impairment.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no higher, for residuals of left knee internal derangement with lateral instability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Veteran's residuals of left knee internal derangement with lateral instability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and, a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the disability has not significantly changed and a uniform evaluation for the appeal period is warranted.

Analysis

The Veteran contends that he is entitled to an increased rating for his residuals of left knee internal derangement with lateral instability.  The Board finds that the evidence demonstrates that the Veteran's disability has been characterized by moderate impairment.  

The Veteran underwent VA examinations in October 2006, April 2011, January 2016 and September 2017.  The Board deemed the January 2016 examination to be inadequate. See September 2016 Board Remand.  However, at the October 2006 examination, the Veteran reported pain with repetitive use, weather changes, prolonged standing and prolonged walking.  He also noted flare-ups of pain, use of a knee brace, and normal daily activity.  During the April 2011 examination, the Veteran described constant and chronic pain that increases with going up or down stairs, repetitive bending, prolonged standing, and prolonged sitting.  Once again, the Veteran noted that he wore a knee brace most days of the week but denied use of a cane or other assistive devices.  Similarly, in September 2017, the Veteran relayed ongoing pain, buckling, regular use of a knee brace, and regular use of a cane.  There was no medial, lateral, anterior or posterior instability or subluxation noted at any of the VA examinations.  Further, the September 2017 VA examiner clarified that the Veteran's feeling that his knee gives out was not due to any instability of the ligaments but due to internal derangement and arthritis with recurrent swelling.

The Veteran's treatment records reflect similar symptomatology.  The Veteran has frequently reported pain, swelling, clicking, popping, locking, buckling and "giving out." See November 2006 VA Treatment Records, p. 4; April 2007 VA Treatment Records, pp. 19, 21; November 2009 VA Treatment Records, p. 1; January 2011 VA Treatment Records, pp. 1, 4; October 2017 CAPRI, p. 1; January 2018 CAPRI, p. 17; March 2018 CAPRI, pp. 426, 431, 436; March 2018 CAPRI, pp. 68, 559, 653, 947; March 2018 CAPRI, pp. 239, 348; March 2018 CAPRI, p. 1393.  The Veteran has infrequently been found to have laxity, and was assessed has having left knee instability in June 2006. See November 2006 VA Treatment Records, p. 4; October 2017 CAPRI, p. 2; March 2018 CAPRI, p. 947.  However, he generally has tested negative for any laxity or subluxation.  During a March 2007 clinical visit, the Veteran reported that his knee felt "fine" and that he did not need a knee brace or physical therapy. April 2007 VA Treatment Records, p. 28.  At an August 2017 physical therapy session, the therapist noted that the Veteran ambulated into the clinic independently and with no assistive device, and the Veteran reported that he did not have any interference with activities of daily living. January 2018 CAPRI, p. 199.  

In August 2007, the Veteran appeared before a Decision Review Officer to discuss his left knee disability. See August 2007 Hearing Testimony, pp. 7-8.  He noted increased pain when his knee goes out, and use of a brace and cane.  At the May 2012 hearing, the Veteran described similar symptoms that included his left knee snapping, popping and giving out. May 2012 Hearing Transcript, pp. 7, 8, 10, 16.  

The Board finds that the evidence demonstrates a disability picture that more closely approximates the picture contemplated at the 20 percent rating.  In order to receive a higher evaluation, there must be severe impairment.  The competent evidence of record does not demonstrate that the Veteran's left knee condition has resulted in severe impairment.  The Veteran has not reported constant use of a cane and knee brace, or any required use of a wheelchair for his left knee condition.  Moreover, the Veteran's instability has not been described as 'severe' by any of the clinicians that have treated him, and the Veteran has not had any recommendations for surgical intervention for his left knee instability.  Rather, the evidence demonstrates that the Veteran's condition requires regular use of a brace and cane; consists of infrequent manifestations of laxity; and, do not significantly interfere with the Veteran's activities of daily living.  The Board has considered the Veteran's lay statements regarding the severity of his knee disability.  The Veteran is competent and credible to provide evidence of the symptoms he experiences such as pain and instability. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the constant and, at times, severe pain and swelling he complains of are contemplated by the 20 percent rating assigned for moderate impairment.  Accordingly, a rating of 20 percent, and no higher, for residuals of left knee internal derangement with lateral instability is warranted.


ORDER

An increased rating of 20 percent, and no higher for residuals of left knee internal derangement with lateral instability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination for his bilateral pes planus disability in December 2015.  The examiner offered that it would be speculation to opine as to whether the Veteran's service aggravated his bilateral foot disability beyond its natural progression.  In this regard, the Board acknowledges that the Court has held that, generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim for service connection for bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to obtain an opinion from a different examiner regarding whether the Veteran's bilateral pes planus was aggravated by his service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral pes planus was aggravated by his active duty service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  Moreover, if the examiner is unable to offer an opinion without resorting to speculation, 	the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, or by a deficiency in the record or the examiner.

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


